                                 Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 1 of 13 Page ID #:473




                                      1

                                      2

                                      3

                                      4

                                      5

                                      6

                                      7

                                      8
                                                                   UNITED STATES DISTRICT COURT
                                      9
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                     10
                                                                             WESTERN DISTRICT
                                     11
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   MICHAEL SANCHEZ, an individual,               Case No. 2:20-CV-02924 DMG (PVCx)
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13                         Plaintiff,              PROTECTIVE ORDER
                                     14            v.
                                     15 AMERICAN MEDIA, INC., a Delaware
                                        corporation; THE NATIONAL
                                     16 ENQUIRER, INC., a Florida corporation;
                                        DAVID PECKER, an individual;
                                     17 DYLAN HOWARD, an individual; and

                                     18
                                        DOES 1 through 10, inclusive,

                                     19
                                                                Defendants.

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                          DMEAST #43911089 v1
                                                                               PROTECTIVE ORDER
                                 Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 2 of 13 Page ID #:474




                                      1   1.       INTRODUCTION

                                      2            1.1          PURPOSES AND LIMITATIONS

                                      3            Discovery in this action is likely to involve production of confidential, proprietary, or private

                                      4   information for which special protection from public disclosure and from use for any purpose other

                                      5   than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to and

                                      6   petition the Court to enter the following Stipulated Protective Order. The parties acknowledge that

                                      7   this Order does not confer blanket protections on all disclosures or responses to discovery and that

                                      8   the protection it affords from public disclosure and use extends only to the limited information or

                                      9   items that are entitled to confidential treatment under the applicable legal principles. The parties

                                     10   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does

                                     11   not entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   procedures that must be followed and the standards that will be applied when a party seeks
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13   permission from the court to file material under seal.

                                     14            1.2          GOOD CAUSE STATEMENT

                                     15            This is a defamation action filed by Plaintiff in connection with statements contained in a

                                     16   March 2019 press release relating to a January 2019 National Enquirer article reporting on the

                                     17   relationship between Jeffrey Bezos and Plaintiff’s sister, Lauren Sanchez. Plaintiff alleges that, in

                                     18   connection with the article, he was wrongly identified as the source for certain materials referenced

                                     19   in the article and described by Plaintiff in his First Amended Complaint as “Pornographic Materials”

                                     20   which relate to the relationship between Mr. Bezos and Ms. Sanchez. On June 30, 2020, Defendants

                                     21   filed a special motion to strike Plaintiff’s original Complaint. In its December 29, 2020 Order on

                                     22   Defendants’ special motion to strike, the Court dismissed/struck the claims against the individual

                                     23   defendants Howard and Pecker, with leave to amend, and ordered limited discovery by the two

                                     24   remaining parties, Plaintiff and AMI, on the following topics: “(1) from what source(s), if any, AMI

                                     25   received any information relating to its Bezos story prior to Plaintiff’s admitted involvement in

                                     26   October 2018; (2) who initiated contact between AMI and Plaintiff regarding the Bezos story; (3)

                                     27   when, how, and to what extent Plaintiff shared the Pornographic Materials with anyone affiliated

                                     28   with AMI; and (4) if AMI in fact possesses the Pornographic Materials, when, how, and from what

                                          DMEAST #43911089 v1                                  1
                                                                                     PROTECTIVE ORDER
                                 Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 3 of 13 Page ID #:475




                                      1   source(s) AMI received them.”

                                      2             In response to the Court’s Order, Plaintiff and AMI have propounded on the other requests

                                      3   for production of documents, which request documents and other information which contain

                                      4   nonpublic and sensitive personal information of individual persons, trade secrets, confidential

                                      5   research, developments, creative works, and/or other proprietary, confidential, or competitively

                                      6   sensitive business information. Given the personal and sensitive nature of some of the responsive

                                      7   documents, including the discussion of personal, private, and sexual matters, and communications

                                      8   between reporters and editors relating to private, confidential and/or proprietary details relating to

                                      9   reporting, editorial, and other publishing practices, the Parties agree that a protective order is

                                     10   necessary to protect the integrity of this information, the rights of each of the Parties and the rights

                                     11   of certain third parties. The Parties wish to restrict the use of documents containing nonpublic and
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   sensitive personal information of individual persons, trade secrets, confidential research,
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13   developments, creative works, and/or other proprietary, confidential, or competitively sensitive

                                     14   business information to this action only. Use of these documents for any other purpose would

                                     15   unduly invade the privacy of various individuals and invade reporting privileges.

                                     16

                                     17   2.        DEFINITIONS

                                     18             2.1         Action: This pending federal law suit.

                                     19             2.2         Challenging Party: a Party or Non-Party that challenges the designation of

                                     20   information or items under this Order.

                                     21             2.3         “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                     22   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                                     23   Civil Procedure 26(c), and as specified above in the Good Cause Statement.

                                     24             2.4         Counsel: Outside Counsel of Record and House Counsel (as well as their support

                                     25   staff).

                                     26             2.5         Designating Party: a Party or Non-Party that designates information or items that it

                                     27   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

                                     28             2.6         Disclosure or Discovery Material: all items or information, regardless of the medium

                                          DMEAST #43911089 v1                                     2
                                                                                          PROTECTIVE ORDER
                                 Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 4 of 13 Page ID #:476




                                      1   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

                                      2   transcripts, and tangible things), that are produced or generated in disclosures or responses to

                                      3   discovery in this matter.

                                      4            2.7          Expert: a person with specialized knowledge or experience in a matter pertinent to

                                      5   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

                                      6   consultant in this Action.

                                      7            2.8          House Counsel: attorneys who are employees of a party to this Action. House

                                      8   Counsel does not include Outside Counsel of Record or any other outside counsel.

                                      9            2.9          Non-Party: any natural person, partnership, corporation, association, or other legal

                                     10   entity not named as a Party to this action.

                                     11            2.10         Outside Counsel of Record: attorneys who are not employees of a party to this
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   Action but are retained to represent or advise a party to this Action and have appeared in this Action
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party,

                                     14   and includes support staff.

                                     15            2.11         Party: any party to this Action, including all of its officers, directors, employees,

                                     16   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                     17            2.12         Producing Party: a Party or Non-Party that produces Disclosure or Discovery

                                     18   Material in this Action.

                                     19            2.13         Professional Vendors: persons or entities that provide litigation support services

                                     20   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

                                     21   storing, or retrieving data in any form or medium) and their employees and subcontractors.

                                     22            2.14         Protected Material: any Disclosure or Discovery Material that is designated as

                                     23   “CONFIDENTIAL.”

                                     24            2.15         Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                     25   Producing Party.

                                     26

                                     27   3.       SCOPE

                                     28            The protections conferred by this Stipulation and Order cover not only Protected Material (as

                                          DMEAST #43911089 v1                                      3
                                                                                           PROTECTIVE ORDER
                                 Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 5 of 13 Page ID #:477




                                      1   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

                                      2   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

                                      3   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

                                      4            Any use of Protected Material at trial will be governed by the orders of the trial judge. This

                                      5   Order does not govern the use of Protected Material at trial.

                                      6

                                      7   4.       DURATION

                                      8            Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                      9   Order will remain in effect until a Designating Party agrees otherwise in writing or a court order

                                     10   otherwise directs. Final disposition will be deemed to be the later of (1) dismissal of all claims and

                                     11   defenses in this Action, with or without prejudice; and (2) final judgment herein after the completion
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action, including the
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13   time limits for filing any motions or applications for extension of time pursuant to applicable law.

                                     14

                                     15   5.       DESIGNATING PROTECTED MATERIAL

                                     16            5.1          Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                                     17   Non-Party that designates information or items for protection under this Order must take care to

                                     18   limit any such designation to specific material that qualifies under the appropriate standards. The

                                     19   Designating Party must designate for protection only those parts of material, documents, items, or

                                     20   oral or written communications that qualify so that other portions of the material, documents, items,

                                     21   or communications for which protection is not warranted are not swept unjustifiably within the

                                     22   ambit of this Order.

                                     23            Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

                                     24   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

                                     25   encumber the case development process or to impose unnecessary expenses and burdens on other

                                     26   parties) may expose the Designating Party to sanctions.

                                     27            If it comes to a Designating Party’s attention that information or items that it designated for

                                     28   protection do not qualify for protection, that Designating Party must promptly notify all other

                                          DMEAST #43911089 v1                                     4
                                                                                          PROTECTIVE ORDER
                                 Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 6 of 13 Page ID #:478




                                      1   Parties that it is withdrawing the inapplicable designation.

                                      2            5.2          Manner and Timing of Designations. Except as otherwise provided in this Order

                                      3   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

                                      4   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

                                      5   designated before the material is disclosed or produced.

                                      6            Designation in conformity with this Order requires:

                                      7            (a) for information in documentary form (e.g., paper or electronic documents, but excluding

                                      8   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix at a

                                      9   minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page

                                     10   that contains protected material. If only a portion or portions of the material on a page qualifies for

                                     11   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   appropriate markings in the margins).
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13            A Party or Non-Party that makes original documents available for inspection need not

                                     14   designate them for protection until after the inspecting Party has indicated which documents it

                                     15   would like copied and produced. During the inspection and before the designation, all of the

                                     16   material made available for inspection will be deemed “CONFIDENTIAL.” After the inspecting

                                     17   Party has identified the documents it wants copied and produced, the Producing Party must

                                     18   determine which documents, or portions thereof, qualify for protection under this Order. Then,

                                     19   before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL

                                     20   legend” to each page that contains Protected Material. If only a portion or portions of the material

                                     21   on a page qualifies for protection, the Producing Party also must clearly identify the protected

                                     22   portion(s) (e.g., by making appropriate markings in the margins).

                                     23            (b) for testimony given in depositions that the Designating Party identify the Disclosure or

                                     24   Discovery Material on the record, before the close of the deposition all protected testimony.

                                     25            (c) for information produced in some form other than documentary and for any other

                                     26   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

                                     27   containers in which the information is stored the legend “CONFIDENTIAL.” If only a portion or

                                     28   portions of the information warrants protection, the Producing Party, to the extent practicable, will

                                          DMEAST #43911089 v1                                   5
                                                                                         PROTECTIVE ORDER
                                 Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 7 of 13 Page ID #:479




                                      1   identify the protected portion(s).

                                      2            5.3          Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

                                      3   designate qualified information or items does not, standing alone, waive the Designating Party’s

                                      4   right to secure protection under this Order for such material. Upon timely correction of a

                                      5   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

                                      6   in accordance with the provisions of this Order.

                                      7

                                      8   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                      9            6.1          Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                     10   confidentiality at any time that is consistent with the Court’s Scheduling Order.

                                     11            6.2          Meet and Confer. The Challenging Party will initiate the dispute resolution process
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   (and, if necessary, file a discovery motion) under Local Rule 37.1 et seq.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13            6.3          The burden of persuasion in any such challenge proceeding will be on the

                                     14   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or

                                     15   impose unnecessary expenses and burdens on other parties) may expose the Challenging Party to

                                     16   sanctions. Unless the Designating Party has waived or withdrawn the confidentiality designation,

                                     17   all parties will continue to afford the material in question the level of protection to which it is

                                     18   entitled under the Producing Party’s designation until the Court rules on the challenge.

                                     19

                                     20   7.       ACCESS TO AND USE OF PROTECTED MATERIAL

                                     21            7.1          Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                     22   produced by another Party or by a Non-Party in connection with this Action only for prosecuting,

                                     23   defending, or attempting to settle this Action. Such Protected Material may be disclosed only to the

                                     24   categories of persons and under the conditions described in this Order. When the Action has been

                                     25   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                     26   DISPOSITION).

                                     27            Protected Material must be stored and maintained by a Receiving Party at a location and in a

                                     28   secure manner that ensures that access is limited to the persons authorized under this Order.

                                          DMEAST #43911089 v1                                      6
                                                                                           PROTECTIVE ORDER
                                 Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 8 of 13 Page ID #:480




                                      1            7.2          Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

                                      2   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

                                      3   information or item designated “CONFIDENTIAL” only to:

                                      4            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as employees of

                                      5   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

                                      6   this Action;

                                      7            (b) the Receiving Party (if an individual) or the officers, directors, and employees (including

                                      8   House Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this Action;

                                      9            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

                                     10   reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement to

                                     11   Be Bound” (Exhibit A);
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12            (d) the Court and its personnel;
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13            (e) court reporters and their staff;

                                     14            (f) professional jury or trial consultants, mock jurors, and Professional Vendors to whom

                                     15   disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment and

                                     16   Agreement to Be Bound” (Exhibit A);

                                     17            (g) the author or recipient of a document containing the information or a custodian or other

                                     18   person who otherwise possessed or knew the information;

                                     19            (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to whom

                                     20   disclosure is reasonably necessary provided: (1) the deposing party requests that the witness sign the

                                     21   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any confidential

                                     22   information unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

                                     23   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

                                     24   deposition testimony or exhibits to depositions that reveal Protected Material may be separately

                                     25   bound by the court reporter and may not be disclosed to anyone except as permitted under this

                                     26   Stipulated Protective Order; and

                                     27            (i) any mediator or settlement officer, and their supporting personnel, mutually agreed upon

                                     28   by any of the parties engaged in settlement discussions.

                                          DMEAST #43911089 v1                                   7
                                                                                          PROTECTIVE ORDER
                                 Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 9 of 13 Page ID #:481




                                      1   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

                                      2            LITIGATION

                                      3            If a Party is served with a subpoena or a court order issued in other litigation that compels

                                      4   disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party

                                      5   must:

                                      6            (a) promptly notify in writing the Designating Party. Such notification will include a copy of

                                      7   the subpoena or court order;

                                      8            (b) promptly notify in writing the party who caused the subpoena or order to issue in the

                                      9   other litigation that some or all of the material covered by the subpoena or order is subject to this

                                     10   Protective Order. Such notification will include a copy of this Stipulated Protective Order; and

                                     11            (c) cooperate with respect to all reasonable procedures sought to be pursued by the
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   Designating Party whose Protected Material may be affected.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13            If the Designating Party timely seeks a protective order, the Party served with the subpoena

                                     14   or court order will not produce any information designated in this action as “CONFIDENTIAL”

                                     15   before a determination by the court from which the subpoena or order issued, unless the Party has

                                     16   obtained the Designating Party’s permission. The Designating Party will bear the burden and

                                     17   expense of seeking protection in that court of its confidential material and nothing in these

                                     18   provisions should be construed as authorizing or encouraging a Receiving Party in this Action to

                                     19   disobey a lawful directive from another court.

                                     20

                                     21   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

                                     22            LITIGATION

                                     23            (a) The terms of this Order are applicable to information produced by a Non-Party in this

                                     24   Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

                                     25   connection with this litigation is protected by the remedies and relief provided by this Order.

                                     26   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional

                                     27   protections.

                                     28            (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

                                          DMEAST #43911089 v1                                 8
                                                                                      PROTECTIVE ORDER
                             Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 10 of 13 Page ID #:482




                                      1   Party’s confidential information in its possession, and the Party is subject to an agreement with the

                                      2   Non-Party not to produce the Non-Party’s confidential information, then the Party will:

                                      3                         (1) promptly notify in writing the Requesting Party and the Non-Party that some or

                                      4   all of the information requested is subject to a confidentiality agreement with a Non-Party;

                                      5                         (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                                      6   this Action, the relevant discovery request(s), and a reasonably specific description of the

                                      7   information requested; and

                                      8                         (3) make the information requested available for inspection by the Non-Party, if

                                      9   requested.

                                     10            (c) If the Non-Party fails to seek a protective order from this court within 14 days of

                                     11   receiving the notice and accompanying information, the Receiving Party may produce the Non-
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13   a protective order, the Receiving Party will not produce any information in its possession or control

                                     14   that is subject to the confidentiality agreement with the Non-Party before a determination by the

                                     15   court. Absent a court order to the contrary, the Non-Party will bear the burden and expense of

                                     16   seeking protection in this court of its Protected Material.

                                     17

                                     18   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                     19            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

                                     20   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

                                     21   the Receiving Party must immediately (a) notify in writing the Designating Party of the

                                     22   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

                                     23   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

                                     24   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

                                     25   Agreement to Be Bound” that is attached hereto as Exhibit A.

                                     26   //

                                     27   //

                                     28   //

                                          DMEAST #43911089 v1                                    9
                                                                                          PROTECTIVE ORDER
                             Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 11 of 13 Page ID #:483




                                      1   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                                      2            MATERIAL

                                      3            When a Producing Party gives notice to Receiving Parties that certain inadvertently

                                      4   produced material is subject to a claim of privilege or other protection, the obligations of the

                                      5   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

                                      6   is not intended to modify whatever procedure may be established in an e-discovery order that

                                      7   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

                                      8   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

                                      9   communication or information covered by the attorney-client privilege or work product protection,

                                     10   the parties may incorporate their agreement in the stipulated protective order submitted to the court.

                                     11
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   12.      MISCELLANEOUS
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13            12.1         Right to Further Relief. Nothing in this Order abridges the right of any person to

                                     14   seek its modification by the Court in the future.

                                     15            12.2         Right to Assert Other Objections. By stipulating to the entry of this Protective Order

                                     16   no Party waives any right it otherwise would have to object to disclosing or producing any

                                     17   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

                                     18   Party waives any right to object on any ground to use in evidence of any of the material covered by

                                     19   this Protective Order.

                                     20            12.3         Filing Protected Material. A Party that seeks to file under seal any Protected

                                     21   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

                                     22   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If a

                                     23   Party's request to file Protected Material under seal is denied by the court, then the Receiving Party

                                     24   may file the information in the public record unless otherwise instructed by the court.

                                     25

                                     26   13.      FINAL DISPOSITION

                                     27            After the final disposition of this Action, as defined in paragraph 4, within 60 days of a

                                     28   written request by the Designating Party, each Receiving Party must return all Protected Material to

                                          DMEAST #43911089 v1                                     10
                                                                                           PROTECTIVE ORDER
Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 12 of 13 Page ID #:484
                             Case 2:20-cv-02924-DMG-PVC Document 43 Filed 03/16/21 Page 13 of 13 Page ID #:485




                                      1                                                EXHIBIT A
                                      2                         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3

                                      4            I, _____________________________ [full name], of _________________ [full address],

                                      5   declare under penalty of perjury that I have read in its entirety and understand the Stipulated

                                      6   Protective Order that was issued by the United States District Court for the Central District of

                                      7   California on [date] in the case of MICHAEL SANCHEZ v. AMERICAN MEDIA, INC., et al., Case

                                      8   No. 2:20-cv-02924 DMG (PVCx). I agree to comply with and to be bound by all the terms of this

                                      9   Stipulated Protective Order and I understand and acknowledge that failure to so comply could

                                     10   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not

                                     11   disclose in any manner any information or item that is subject to this Stipulated Protective Order to
2029 Century Park East, Suite 1400
  Los Angeles, CA 90067-2915




                                     12   any person or entity except in strict compliance with the provisions of this Order.
    Telephone: 424.204.4400
       Ballard Spahr LLP




                                     13            I further agree to submit to the jurisdiction of the United States District Court for the Central

                                     14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

                                     15   if such enforcement proceedings occur after termination of this action. I hereby appoint

                                     16   __________________________ [full name] of _______________________________________

                                     17   [full address and telephone number] as my California agent for service of process in connection

                                     18   with this action or any proceedings related to enforcement of this Stipulated Protective Order.

                                     19

                                     20   Date: ______________________________________

                                     21   City and State where signed: _________________________________

                                     22   Printed name: _______________________________

                                     23

                                     24   Signature: __________________________________

                                     25

                                     26

                                     27

                                     28

                                          DMEAST #43911089 v1                                12
                                                                                      PROTECTIVE ORDER
